            Case 1:21-cv-00547-DAD-SAB Document 18 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                       Case No. 1:21-cv-00547-NONE-SAB

11                  Plaintiff,                            ORDER DIRECTING CLERK OF COURT
                                                          TO ASSIGN DISTRICT JUDGE, CLOSE
12           v.                                           CASE, AND ADJUST THE DOCKET TO
                                                          REFLECT VOLUNTARY DISMISSAL
13   SOUTHERN PACPIZZA, LLC, et al.,                      PURSUANT TO RULE 41(a) OF THE
                                                          FEDERAL RULES OF CIVIL PROCEDURE
14                  Defendants.
                                                          (ECF No. 17)
15

16          On August 31, 2021, a stipulation was filed dismissing this action without prejudice and

17 with each party to bear its own costs and fees. (ECF No. 17.) In light of the stipulation of the

18 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San

19 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed without prejudice and without
20 an award of costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

22 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

23 dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:     August 31, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
27

28

                                                      1
